                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                    October 15, 2019

VIA ECF
Honorable Katherine Polk Failla
United States District Judge
United States District Court
40 Foley Square
New York, NY 10007

               Re:    Rodriguez v. City of New York, et al., 18 Civ. 1001 (KPF)

Dear Judge Failla:

        This Office represents defendants Louis DeMarco (“DeMarco”) and Keith DeGiorgio
(“DeGiorgio”) (jointly, “Defendants”) in their individual capacities in the above-captioned
Bivens matter. In accordance with Rule 4.A of Your Honor’s Individual Practices and the
Court’s order dated September 30, 2019 [Dkt. No. 49], I write respectfully to request a pre-
motion conference to discuss Defendants’ anticipated motion for summary judgment.
Defendants have been unable to obtain plaintiff Mario Julio Rodriguez’s (“Rodriguez”) position
with respect to their motion as of the writing of this letter. Moreover, immediately after
Rodriguez’s deposition on October 4, 2019, his counsel, Rudy Velez, Esq., informed me that he
is considering withdrawing this matter. Accordingly, Defendants request that Mr. Velez confirm
at the pre-motion conference whether he will execute a stipulation to voluntarily withdraw this
case pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), so that Defendants do not unnecessarily expend
time and resources preparing and filing their summary judgment motion and supporting papers.

A.     Background

        Rodriguez’s Bivens action for false arrest arises out of his October 24, 2016 arrest for
criminal possession of a controlled substance in the first degree. N.Y. Penal Law § 220.21. At
all times relevant to this action, defendant DeMarco was a detective with the New York City
Police Department (“NYPD”) and was a deputized Task Force Officer with the United States
Drug Enforcement Administration (“DEA”). Defendant DeGiorgio was a sergeant with the
NYPD and was also a deputized DEA Task Force Officer. Both defendants were members of
what was known as “DEA Task Force-85” at all times relevant to this action.
       On or around October 17, 2016, a DEA confidential informant (“CI-1”) informed NYPD
Detective Sergio Alvarez (“Alvarez”), another member of DEA Task Force-85, that an
individual named “Julio” (later revealed to be Plaintiff) told CI-1 that he would provide CI-1
with cocaine. CI-1 had worked with DEA since 2006, and was known to be a reliable informant
who provided DEA with information that led to the arrest of at least 100 individuals. On three
occasions in mid-October, CI-1 met with Rodriguez in person to discuss possible narcotics
Hon. Katherine Polk Failla                                                          Page 2 of 4
October 15, 2019


transactions and reported the substance of his conversations to the DEA. CI-1 also spoke with
Rodriguez over the telephone to discuss a possible narcotics transaction and reported the
substance of his conversation to the DEA. On October 21, 2016, DeMarco successfully obtained
an order from the Supreme Court of the State of New York, Special Narcotics Court, to install an
electronic tracking device on Rodriguez’s car, a black 2016 Toyota Camry. The court order
notably found “there is probable cause to believe that [Rodriguez’s] vehicle will be used to
commit the crimes of Criminal Possession and Sale of Controlled Substances and Conspiracy to
commit those crimes.” That same day, the DEA surreptitiously attached the tracking device to
Rodriguez’s car and recorded the vehicle’s movements until Rodriguez’s arrest on October 24,
2016.
        On or about October 23, 2016, CI-1 informed Alvarez that Rodriguez wanted to meet
with CI-1 to discuss a possible narcotics transaction. The DEA brought in a second confidential
informant (“CI-2”) to participate in the meeting and act as an interested buyer for the drugs. On
October 24, 2016, CI-1, CI-2 and Rodriguez met at a location near Rodriguez’s residence in the
Bronx, while six DEA officers, including DeMarco, DeGiorgio and Alvarez, were stationed in
parked cars nearby. At some point, CI-1 notified Alvarez that their meeting had ended, and that
Rodriguez had driven away in his car to get drugs for CI-2. Defendants, Alvarez, and the three
other DEA officers started following Rodriguez’s car. The officers observed Rodriguez drive
over the George Washington Bridge in the black 2016 Toyota Camry and stop at a gas station in
Fort Lee, New Jersey. The officers also observed Rodriguez put up the hood of his car and pour
antifreeze into his car for about 20 minutes. Rodriguez then left Fort Lee and drove to an
Autozone at 289 Bergen Boulevard in Fairview, New Jersey, with the officers following close
behind. The officers observed Rodriguez park his car in front of the Autozone sometime after 10
p.m., where he again put antifreeze in his car and appeared to be waiting for someone to arrive.
After about 30 minutes, a white Acura drove up next to Rodriguez’s car. The DEA officers saw
the driver of the Acura go to the rear door on the driver’s side, take out a package, and hand the
package to Rodriguez. Rodriguez put the package in the trunk of his car.
         The DEA officers followed Rodriguez’s car back to New York. The officers initiated a
traffic stop off the side of the Major Deegan near Fordham Road. Rodriguez verbally consented
to having the officers search his car and the package inside the trunk, which appeared to be a
two-foot long, sealed cardboard box. When the officers asked Rodriguez what was in the box;
Rodriguez claimed he did not know. The officers found 4 kilograms of cocaine wrapped in
black tape and heat-sealed in plastic. At DEA’s New York Division office in Manhattan,
Rodriguez waived his Miranda rights and wrote a statement claiming that he was dispatched to
pick up some “girls” at a location in New Jersey, but upon arrival at the location, saw that there
were no girls. Rodriguez’s dispatcher allegedly told Rodriguez that he would be picking up a
box instead and delivering it to New York. At his deposition, Rodriguez admitted that on
October 24, 2016, he drove to Fort Lee, New Jersey and then to 289 Bergen Boulevard in
Fairview, New Jersey in his black 2016 Toyota Camry, encountered a driver in a white car while
he was parked in Fairview, and accepted a cardboard box from the driver, but claimed he never
Hon. Katherine Polk Failla                                                            Page 3 of 4
October 15, 2019


touched the box nor knew that the box contained cocaine. On November 29, 2016, a grand jury
issued a “no true bill” against Rodriguez.
B.     Argument

        “The existence of probable cause to arrest constitutes justification and is a complete
defense to an action for false arrest . . . .” Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)
(citation omitted). “Probable cause to arrest exists when the officers have knowledge of, or
reasonably trustworthy information as to, facts and circumstances that are sufficient to warrant a
person of reasonable caution in the belief that an offense has been or is being committed by the
person to be arrested.” Zellner v. Summerlin, 494 F.3d 344, 368-69 (2d Cir. 2007) (citations
omitted). In addition, “[p]robable cause is to be assessed on an objective basis [and] ‘depends on
the reasonable conclusion to be drawn from the facts known to the arresting officer at the time of
the arrest.’” Id. at 369 (quoting Devenpeck v. Alford, 543 U.S. 146, 152 (2004)). Probable cause
is also determined based upon the collective or imputed knowledge of all officers involved in a
criminal investigation. Id.

        Considering all the information known to Defendants before they arrested Rodriguez,
Defendants had sufficient probable cause to make the arrest. The undisputed evidence
establishes that a reliable confidential informant had several interactions with Rodriguez where
they discussed possible narcotics transactions, and that Rodriguez agreed to procure drugs for a
second confidential informant who was posing as a buyer. See United States v. Wagner, 989
F.2d 69, 73 (2d Cir. 1993) (holding that a confidential informant’s “participation in supervised
drug purchases is powerful corroborative evidence for the purposes of determining probable
cause”) (citations omitted). In addition, a state court found there was probable cause that
Rodriguez was likely to commit drug-related felonies and authorized the attachment of a
surveillance device to his car. On the night of his arrest, Defendants and four other officers
observed Rodriguez driving from the Bronx to two locations in New Jersey, and saw him
seemingly waiting for someone to arrive at both locations while he repeatedly poured antifreeze
in his car. Finally, Rodriguez was observed accepting a box from an individual that was later
found to contain 4 kilograms of cocaine. The facts that Rodriguez protested his innocence and
wrote a statement asserting that he intended to pick up some “ladies” or “girls” and instead ended
up with a box whose contents were unknown to him do not vitiate probable cause in light of the
other information known to Defendants. “[A] showing of probable cause cannot be negated
simply by demonstrating that an inference of innocence might also have been drawn from the
facts alleged.” Walczyk v. Rio, 496 F.3d 139, 157 (2d Cir. 2007). An arresting officer “is not
required to explore and eliminate every theoretically plausible claim of innocence before making
an arrest,” and “the fact that an innocent explanation may be consistent with the facts alleged . . .
does not negate probable cause.” Panetta v. Crowley, 460 F.3d 388, 395-96 (2d Cir. 2006)
(internal citations and quotation marks omitted)).

       We thank the Court for its consideration of this letter.
Hon. Katherine Polk Failla                                   Page 4 of 4
October 15, 2019



                                   Respectfully submitted,

                                   GEOFFREY S. BERMAN
                                   United States Attorney
                                   Counsel for Defendants

                             By:    /s/ Tomoko Onozawa
                                   TOMOKO ONOZAWA
                                   Assistant United States Attorney
                                   Tel: (212) 637-2721
                                   Fax: (212) 637-2686
                                   Email: tomoko.onozawa@usdoj.gov

cc:    (via ECF)
       Rudy Velez, Esq.
